412 So. 2d 39 (1982)
Induru SESHADRI, M.D., the Public Health Trust of Dade County, d/b/a Jackson Memorial Hospital and Jackson Memorial Medical Center and the University of Miami School of Medicine, Appellants,
v.
Hungria MORALES, As Personal Representative of the Estate of Doris Morales, a Minor, Deceased, Appellee.
No. 81-630.
District Court of Appeal of Florida, Third District.
April 6, 1982.
Fowler, White, Burnett, Hurley, Banick & Strickroot and Henry Burnett, Miami, for appellants.
*40 Horton, Perse & Ginsberg and Edward A. Perse, Deutsch & Blumberg, Miami, for appellee.
Before HENDRY, SCHWARTZ and BASKIN, JJ.
BASKIN, Judge.
Finding no merit in appellants' contentions, we affirm the Final Judgment insofar as it holds appellants liable for medical malpractice resulting in the wrongful death of appellee's minor child. We reverse the monetary award and remand for a new trial solely on the question of damages because we find that comments by appellee's trial counsel concerning the "value of human life" and "value of an innocent baby" constituted error both inappropriate and prejudicial. Erie Insurance Co. v. Bushy, 394 So. 2d 228 (Fla. 5th DCA 1981); Martin v. State Farm Mutual Automobile Insurance Co., 392 So. 2d 11 (Fla. 5th DCA 1980); Eastern Steamship Lines, Inc. v. Martial, 380 So. 2d 1070 (Fla. 3d DCA), cert. denied, 388 So. 2d 1115 (Fla. 1980).
Affirmed in part, reversed in part, and remanded for a new trial as to damages only.